Appeal by the defendant from a judgment of the Supreme Court, Queens County (Parlo, J.), rendered December 2, 1987, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We find the credible evidence to have established that on *591February 26, 1987, at approximately 3:45 a.m., a plain-clothes officer, in an unmarked police car traveling approximately five miles per hour, saw the defendant, who was approximately 15 feet away, take a gun from his coat pocket and place it under his waistband. The officer exited the vehicle, approached the defendant, removed the loaded gun from the defendant’s waistband and then arrested him. The court found that the officer’s testimony as to the facts was credible and that probable cause existed for the arrest.
We find no merit to the defendant’s contention that the officer’s testimony at the suppression hearing was incredible.
The defendant’s remaining contention has not been preserved for appellate review and, in any event, is without merit. Mangano, J. P., Lawrence, Hooper and Rosenblatt, JJ., concur.